     Case 2:20-cv-00839-JAM-CKD Document 11 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7    BILLY DRIVER, JR.,                                No. 2:20-cv-0839 JAM CKD P
 8                       Plaintiff,
 9           v.                                         ORDER
10    R. SPENCER, et al.,
11                       Defendants.
12

13          On May 15, 2020, plaintiff filed a document the court construes as a request for

14   reconsideration of the magistrate judge’s order denying plaintiff’s motion for leave to proceed in

15   forma pauperis. Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld

16   unless “clearly erroneous or contrary to law.” Upon review of the entire file, the court finds that

17   it does not appear that the magistrate judge’s ruling is clearly erroneous or contrary to law.

18          Therefore, IT IS HEREBY ORDERED plaintiff’s motion for reconsideration (ECF No. 9)

19   is denied.

20
     DATED: June 1, 2020
21
                                                   /s/ John A. Mendez____________               _____
22

23                                                 UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28
